THE COURT.
In addition to the appeal taken in Estate of Raahauge, ante, page 615 [205 P.2d 1122], the appellant therein also filed in this court his petition for review of the action of the trial court in refusing to confirm the purchase of the corporate stock there in question. The purpose in filing said petition for review was as stated therein “to prevent loss of his right to a review of said judgment in the event this court decides that the said judgment is not appealable.” An order was thereupon issued by this court directing the respondents to appear and show cause why the petition should not be allowed. At the time of oral argument said order was submitted pending the filing of our opinion in Estate of Baahauge. Inasmuch as we concluded in our opinion filed this day in said Estate that the order of the trial court was one from which an appeal could be taken this proceeding has become meaningless. (Code Civ. Proc., § 1068.) The writ is discharged.
The opinion and judgment were modified to read as above on June 2,1949.